Citation Nr: 0626149	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  03-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied an increased (compensable) rating for 
bilateral hearing loss.  The veteran perfected an appeal of 
this issue.

The veteran appealed a March 2005 Board decision denying an 
increased rating to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2005 order the Court 
granted a Joint Motion for Remand, vacating and remanding the 
Board's decision denying a compensable rating for bilateral 
hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Joint Motion and Court order, the Board finds 
that additional development is necessary.  Specifically, the 
Joint Motion indicated that a new VA examination is necessary 
to address the current severity of the veteran's bilateral 
hearing loss, as the veteran's representative before the 
Board indicated that the condition had worsened since the 
September 2002 VA examination.  Consequently, the Board 
concludes that it must remand this case to accord the veteran 
a new examination.   

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

In addition, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for increased rating, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand the RO should provide 
corrective notice in accordance with Dingess. 

Ongoing medical records pertaining to hearing loss 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).
      
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since September 2002.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The RO should make arrangements for 
the veteran to be afforded an 
audiological examination to determine 
the current nature and severity of his 
service-connected bilateral hearing 
loss.  The claims folder must be sent 
to and reviewed by the examiner prior 
to completion of the examination.  All 
examination findings should be set 
forth in the report of the examination.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

